Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 09/27/2022 has been entered. Claims 46-51 are added. Claims 2, 6-10, 18, 34-43, and 45 are canceled. Claims 1, 5, 11-13, 16-17, 19, and 46-51 are pending. Claims 1, 5, 11-12, 16-17, 19, 46, and 49 are currently under consideration. Claims 13, 47-48, and 50-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 

In the reply filed on 04/06/2022, Applicant elected without traverse the following species: a bispecific antibody comprising a first variable domain comprising the heavy chain variable region of SEQ ID NO: 79 and a second variable domain comprising the heavy chain variable region of SEQ ID NO: 13. The elected bispecific antibody comprises the CDR1, CDR2, CDr3, sequences as specified in claim 19.
  
Withdrawn Objections and/or Rejections
All rejections of claims 2, 6, and 8-10 set forth in the previous office action are made moot by cancellation of the claims.

The rejection of claims 12 and 16-17 under 35 U.S.C. 112(b) is withdrawn in view of amended claims.
The rejection of claims 1, 5-6, 8, and 10-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moores et al. (Cancer Res. 76:3942-3953, 2016) is withdrawn in view of amended claims. 

The rejection of claims 1, 6, and 8-10 under 35 U.S.C. 102 (a)(1) as being anticipated by Castoldi et al. (Oncogene 32: 5593–5601, 2013) is withdrawn in view of amended claims.

The rejection of claims 1-2, 6, 8, and 10 under 35 U.S.C. 102 (a)(1) as being anticipated by Liu et al. (Cancer Res. 76 (14) Supplement, Oral presentation- Proffered Abstracts, July 15, 2016) is withdrawn in view of amended claims.

The objection to claims 12-13 and 19 because they do not provide sequence identifier for the amino acid sequences is withdrawn in view of amended claims. 

Information Disclosure Statement
The information disclosure statement filed on 09/27/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 


Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1, 5, 11-12, and 16-17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The basis for the rejection is set forth in the previous office action mailed on 09/27/2022. 

Applicant argues that amended claims specify antibodies by particular heavy and light chain sequences. Applicant argues that the specification provides numerous antibodies that fall within the scope of the claimed invention and thus provides a representative number of species falling within the scope of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010). Applicant argues that the specification also provides a precise definition, by structure, of species falling within the genus sufficient to distinguish the genus from other materials. 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. 

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. 

In the instant case, claim 1 is drawn to a bispecific antibody that comprises a first variable domain that can bind an extracellular part of human epidermal growth factor receptor (EGFR) and a second variable domain that can bind an extracellular part of human MET Proto-Oncogene, Receptor Tyrosine Kinase (cMET), wherein the first variable domain comprises a heavy chain variable region with a CDR1 sequence SYGIS (SEQ ID NO: 24); a CDR2 sequence WISAYXiX2NTNYAQKLQG (SEQ ID NO: 25) and a CDR3 comprising the sequence X3X4X5X6HWWLX7A (SEQ ID NO: 26), wherein Xi = N or S; X2 = A or G, X3 = D or G, X4 = R, S or Y; X5= H, L or Y; X6 = D or W and X7 = D or G, wherein the second variable domain comprises a heavy chain variable region with the CDR1, CDR2, and CDR3 sequences of the amino acid sequence of one of the sequences of SEQ ID NO: 1-23; and wherein the first and second variable domains further comprise a common light chain variable domain with the CDR1, CDR2, and CDR3 sequences of SEQ ID NO: 87. The claims encompass a large genus of bispecific antibodies with a combination of various CDRs in the heavy chain variable regions of the first variable domain and the second variable domain. The specification discloses a limited number of bispecific antibodies that comprise a first variable domain that can bind an extracellular part of human EGFR and a second variable domain that can bind an extracellular part of human cMET (see, e.g., pages 5-6). However, such a disclosure is insufficient to support the broad genus of monoclonal antibodies encompassed in the instant claims. Taking only the variations in the heavy chain variable regions of the first variable domain, there would be approximately 288 variations (=2x2x2x3x3x2x2). 

It is well known in the art that the formation of an intact antigen binding site of an antibody routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs, which provide the majority of the contact residues for the binding of the antibody to its target epitope. It is expected that all of the heavy and light chain CDRs in their proper order and in the context framework sequences that maintain their required conformation are required in order to produce an antibody having antigen binding function and that proper association of heavy and light chain variable regions is required in order to form a functional antigen binding site (Paul, Fundamental Immunology, 3rd Edition, 1993, pages 292-295; in particular page 293, column 1, lines 3-8; column 1,  line 31 to column 2, line 9; column 2, lines 27-30). Vajdos et al. also teach that amino acid sequence and conformation of each of the CDRs of the heavy and light chains is critical for maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (J. Mol. Biol. 320:415-428, 2002; in particular page 416). 

Even minor changes in the amino acid sequences of the heavy and light chain variable regions, particularly in the CDRs, may dramatically affect antigen binding function. For example, Rudikoff et al teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (Proc. Natl. Acad. Sci. USA 79:1979-1983, 1982). Brown et al. teach a single amino acid change in VH CDR2 of a particular antibody was tolerated, but the antibody lost binding upon introduction of two amino acid sequence in the same region (J. Immunology 156: 3285-3291, 1996; in particular page 3290 and Tables 1 and 2).

Due to the breadth of the genus of the bispecific antibodies and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the instantly claimed bispecific antibodies.

Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(ii). Claims 1, 5, 11-12, 16-17, 19, 46, and 49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “wherein the second variable domain comprises a heavy chain variable region with the CDR1, CDR2, and CDR3 sequences of the amino acid sequence of one of the sequences of SEQ ID NO: 1-23” and “wherein the first and second variable domains further comprise a common light chain variable domain with the CDR1, CDR2, and CDR3 sequences of SEQ ID NO: 87”. The claim does not particularly point out the amino acid sequences of CDR1, CDR2, and CDR3 sequences. Claims 5, 11-12, 16-17, 19, 46, and 49 are rejected as dependent claims from claim 1. 

Claim Rejections under 35 USC § 112 (d) 
(i). The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(ii). Claim 12 is rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Specifically, claim 12 recites "wherein the first variable domain comprises a heavy chain variable region with a CDR1 sequence SYGIS (SEQ ID NO: 24); a CDR2 sequence WISAYXiX2NTNYAQKLQG (SEQ ID NO: 25) and a CDR3 comprising the sequence X3X4X5X6HWWLX7A (SEQ ID NO: 26) wherein Xi = N or S; X2 = A or G; X3 = D or G; X4 = R, S or Y; XS = H, L or Y; X6 = D or W and X7 = D or G”. However, such a limitation is already present in claim 1. Thus, claim 12 does not further limit the bispecific antibody recited claim 1. 

Claim Objections
(i). Claims 1, 5, 11-12, and 16-17 are objected to because they recite non-elected species (non-elected bispecific antibodies). Applicant argues that claim 1 falls within elected Group I. Claims 12-13 and 16-17 depend from claim 1 and therefore include the features of claim 1. Therefore, claims 12-13 and 16- 17 are drawn to elected Group I. This is not persuasive because there is a species election requirement in addition to the group invention requirement. 

(ii). Claims 1, 19, and 46 are objected to because of the following:
(a). claim 19 recites two entirely different amino acid sequences (DRHWHWWLDA; WINTYTGDPTYAQGFTG) that are designated as SEQ ID NO: 29; 
(b). claims 1 and 19 recite two different amino acid sequences that are designated as SEQ ID NO: 25; 
(c). claims 1 and 46 recite two different amino acid sequences that are designated as SEQ ID NO: 25; and 
(d). claims 19 and 46 recite two entirely different amino acid sequences (DRHWHWWLDA; WINTYTGDPTYAQGFTG) that are designated as SEQ ID NO: 29

Appropriate correction is required.

Conclusion
No claims are allowed.  

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             October 13, 2022